DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
In view of the Applciant’s amendments, the rejections under 35 USC 112(b) are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US PGPub 2014/0364346, hereinafter Weinstein), optionally in view of Kholy et al. (US PGPub 2006/0107998, hereinafter Kholy).
Regarding claim 1, Weinstein discloses a method, comprising:
mixing a continuous stream of a hydratable material (paragraphs 0010-0011) with a continuous stream of aqueous fluid (from hydration unit 12) in a mixer (mixer 20) to form a hydrated gel;
using a discharge pressure of the mixer to discharge (via line 28; note no additional fluid moving structures on the line) a continuous stream of the hydrated gel to at least one hydration tank (hydration tank 26) to achieve a first concentration and a viscosity of the hydrated gel;
combining, at a diluter (dilution manifold 42), the continuous stream of the hydrated gel having the first concentration and a second continuous stream of aqueous fluid (via diluent line 40) to form a continuous stream of hydrated gel having a second selected concentration, wherein the second selected concentration is lower than the first concentration (any diluted liquid would inherently have a lower concentration than an undiluted liquid), wherein the diluter is operable to change the second selected concentration by changing a flow rate of at least one of the continuous stream of hydrated gel having the first concentration and the continuous stream of aqueous fluid (via flow control valve 44); and
utilizing the hydrated gel having the second selected concentration in a well fracturing operation (paragraph 0004, “for a hydraulic fracturing fluid”).
With regard to the limitation of using a hydratable material transfer device to meter a hydratable material from a hydratable material source to provide a continuous stream of the hydratable material, it is noted that Weinstein states that the process described therein is performed continuously (paragraph 0015 and claim 8).  Based on 
In the alternative, if it is determined that Weinstein does not render obvious the transfer device, Kholy teaches a method of hydrating a material that involves using a hydratable material transfer device (figure 4, feeder 404) to meter a hydratable material (paragraph 0030, “dry polymer”) from a hydratable material source (bin 402) to provide a continuous stream of the hydratable material (paragraph 0029 indicates that the process is continuous).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the apparatus of Weinstein with a transfer device as recited and described in Kholy for the purpose of running the process continuously as described in both references.
Regarding claim 3, Weinstein discloses the hydratable material comprising guar (paragraph 0011, “guar gums”); and the aqueous fluid comprises water (paragraph 0015, “fresh water”).
Regarding claim 6, Weinstein discloses before combining the continuous streams of hydrated gel having the first concentration and aqueous fluid to form the continuous stream of hydrated gel having the second selected concentration, generating turbulence in the continuous stream of hydrated gel having the first concentration via one or more 
Regarding claim 7, Weinstein discloses before combining the continuous stream of hydrated gel having the first concentration and the second continuous stream of aqueous fluid to form the continuous stream of hydrated gel having the second selected concentration, generating turbulence in the continuous stream of aqueous fluid via one or more flow disrupting members (valve 44, paragraph 0015).  In the cited text, the valve 44 is described as throttling the flow of fluid, which would generate turbulence and could be considered the broadly-recited “flow disrupting members.”
Regarding claim 8, Weinstein discloses before utilizing the hydrated gel having the second selected concentration in the well fracturing operation, generating turbulence in the continuous stream of hydrated gel having the second selected concentration via one or more flow disrupting members (blender header 50).  As can be seen in the figure, header 50 has multiple side-lines prior to the pump 58, any or all of which would generate turbulence and could be considered the broadly-recited “flow disrupting members.”
Regarding claims 9 and 10, Weinstein discloses changing the second selected concentration by changing at least one of: a first flow rate of the continuous stream of hydrated gel having the first concentration; and a second flow rate of the second continuous stream of aqueous fluid (via flow control valve 44), wherein changing one of 
Regarding claim 22, Weinstein discloses a tank having a volume that provides a residence time to permit the stream of hydrated gel to reach the viscosity (paragraph 0015, “hydrated to a viscous fluid”).  The cited text indicates that the gel is hydrated when removed from the tanks, at which point it would have a viscosity that would be predetermined by its composition.  Further, the tanks of Weinstein would be of a size that would allow this to be achieved.  The fact that a desired mixed gel fluid is being discharged from the apparatus of Weinstein indicates that the apparatus has the necessary residence time to form this fluid.
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US PGPub 2014/0364346, hereinafter Weinstein) in view of Kholy et al. (US PGPub 2006/0107998, hereinafter Kholy).
Regarding claim 5, Weinstein is silent to a tank as recited.  Kholy teaches before utilizing the gel having the second concentration in the well fracturing operation, communicating the continuous stream of gel having the second concentration into a tank (figure 4, tank 418, connections for communicating gel having a second concentration from chamber 410 apparent).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the tank of Kholy for the purpose of storing the fluid before use.
Regarding claim 21, Weinstein is silent to communicating the gel directly downhole as recited.  Kholy teaches utilizing the hydrated gel having the second .
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US PGPub 2014/0364346, hereinafter Weinstein) optionally in view of Kholy and in view of Morgan et al. (US PGPub 2003/0150494, hereinafter Morgan).
Regarding claim 23, Weinstein discloses a hydration tank, but is silent to the recited internal flow path.  Morgan teaches a method of hydrating a gel including a hydration tank (figure 2B) having an internal flow path of the at least one hydration tank defined by a plurality of enclosed hydrating containers of the at least one hydration tank (containers formed by weirs 60-69).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the enclosed hydrating containers of Morgan for the purpose of forming well-hydrated fluid (Morgan: paragraph 0002).
Regarding claim 24, Weinstein discloses a hydration tank, but is silent to the recited internal flow path.  Morgan teaches a method of hydrating a gel including a hydration tank (figure 2B) and communicating the gel in a first-in, first-out manner through a channelized flow path of the at least on hydration tank (channels formed by weirs 60-69; see flow lines).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the flow path of Morgan for the purpose of forming well-hydrated fluid (Morgan: paragraph 0002).
Regarding claim 25, Weinstein discloses a hydration tank, but is silent to the recited internal flow path.  Morgan teaches a method of hydrating a gel including a hydration tank (figure 2B) and pressurizing the continuous stream of hydrated gel having the first concentration to cause the continuous stream of hydrated gel having the first concentration to traverse the channelized flow path of the at least one hydration tank (channels formed by weirs 60-69; see flow lines).  Based on the flow of the fluid shown in the figure, some form of pressurization must be present to allow the fluid to flow upward from chamber to chamber.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the flow path of Morgan for the purpose of forming well-hydrated fluid (Morgan: paragraph 0002).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US PGPub 2014/0364346, hereinafter Weinstein) optionally in view of Kholy and in view of Coody et al. (US PGPub 2004/0008571, hereinafter Coody).
Regarding claim 26, Weinstein discloses a tank, but does not disclose a plurality of tanks.  Coody teaches a plurality of tanks (figure 2, mixer 138, blender 140, and weir tank 142).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the multiple tanks of Coody for the purpose of producing a homogeneously mixed product with a higher amount of polymer per unit volume (paragraphs 0013-0015).
Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein et al. (US PGPub 2014/0364346, hereinafter Weinstein) in view of Kholy et al. (US PGPub 2006/0107998, hereinafter Kholy) and Weightman et al. (US PGPub 2009/0090504, hereinafter Weightman).
Regarding claim 27, Weinstein discloses a controller (control system 66), but is silent to the recited determining of the concentration and viscosity.  Kholy teaches a method in which a a controller it utilized to determine that the continuous stream of hydrated gel has the first concentration (paragraph 0032, “The speed of the feeder 404 is set by the controller to maintain the required ratio between the volume of the mixing water as measured by the flowmeter 414 and the amount of dry polymer dispensed by the storage bin 402”), but is silent to utilizing a controller to determine that the stream has the predetermined viscosity.  Weightman teaches a system for producing a well fluid including a controller that determines the viscosity of the fluid (paragraph 0043).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the controller of Weinstein with the additional functions of Kholy and Weinstein because it is desirable to know the 
Regarding claim 28, Weinstein is silent to determining the viscosity.  Weightman is relied upon, as above, to teach this, and further to teach determining the viscosity using a pressure drop (paragraph 0043).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the method of Weinstein with the controller of Weightman for because it is desirable to know the properties of fluids, including viscosity and rheological properties, used in oilfield applications (Weightman: paragraph 0002).  It would have further been obvious to have used the pressure drop to determine the viscosity because this is known method of determining rheological properties, as evidenced by Weightman.
Regarding claim 29, Weinstein discloses a controller configured to: receive, via a plurality of flow meters (flow meters 22, 36, and 60), flow rate data relating to the continuous stream of the hydrated gel having the first concentration (in line 34), the continuous stream of aqueous fluid (in line 24), and the continuous stream of hydrated gel having the second selected concentration (in line 62); and determine that flow rates of the continuous stream of the hydrated gel having the first concentration, the continuous stream of aqueous fluid, and the continuous stream of hydrated gel having the second selected concentration each match predetermined flow rate setpoints (paragraph 0017).

Response to Arguments
Applicant's arguments filed 01/04/2020 have been fully considered but they are not persuasive.
The Applicant argues that Weinstein fails to disclose all of the features recited by amended claim 1, notably the hydratable material transfer device (remarks, pages 6-8).  As stated in the above rejections, it is noted that Weinstein states that the process described therein is performed continuously (paragraph 0015 and claim 8).  Based on this, it follows that the hydratable material would be provided continuously by some device from some sort of source.  It is the Examiner’s position that this would at least render obvious the use of a transfer device to provide a continuous stream of hydratable material.  Thus, this argument is not persuasive.  For the sake of completeness, the Examiner has also included an alternative rejection above using Kholy as a secondary reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC C HOWELL/Primary Examiner, Art Unit 1774